Citation Nr: 1642349	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-30 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and polysubstance abuse.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability. 

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

The Veteran represented by:  Christopher L. Loiacono, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran testified before the undersigned at a Board hearing.  The record was held open for an additional sixty days to allow the Veteran to submit additional evidence. 

In June 2016, the Veteran submitted additional evidence directly to the Board; he also submitted a waiver of local consideration of the evidence at that time.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The issues of entitlement to service connection for PTSD and polysubstance abuse have been combined into a single issue and re-characterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD and polysubstance abuse, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The evidence of record reveals that the Veteran applied for Social Security Administration (SSA) disability benefits and that he underwent a physical examination for the requested benefits.  See VA treatment record dated September 2015.  In August 2016, the AOJ requested SSA records.  In September 2016, the SSA responded that further information was necessary to retrieve SSA records and that the request for such records needed to be resubmitted.  To date, no further action has been taken.  Importantly, these records may be relevant to the appeal and they must be associated with the claims file.  Therefore, a remand is necessary to obtain SSA records.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Additionally, the Board finds that further development is needed to clarify the nature of the Veteran's service.  Specifically, the Veteran's DD-214 Form indicates that he served on active duty from March 1989 to September 1992, this is not in dispute.  As will be discussed below, however, the Veteran claims that he injured his right knee while playing basketball during his two week training period for the National Guard in July 2008.  To this end, the precise dates of the Veteran's National Guard service are unclear.  For instance, while a November 2006 report of medical history lists Army active duty, a November 2006 report of medical examination lists Army National Guard.  Furthermore, a November 2009 deferred rating decision requested additional development to verify the Veteran's service.  However, verification of the Veteran's National Guard service has not been obtained.  Upon remand, the Veteran's National Guard service should be confirmed, to include periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). 

To this end, the Veteran's service treatment records (STRs) are limited, which raises the question whether there are outstanding STRs, to include National Guard STRs.  As these records are pertinent the Veteran's service connection claims, further attempts must be made to obtain these records.  38 C.F.R. § 3.159 (c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).


A.  Acquired Psychiatric Disability

The Veteran asserts that his acquired psychiatric disability, including PTSD and polysubstance abuse, is related to his military service.  Specifically, with respect to PTSD, the Veteran has asserted two in-service PTSD stressors.  In particular, he claims that during his military service, he was walking to a vehicle and an unknown individual shot his right finger and he has experienced psychiatric symptoms, such as nightmares, in and since service.  See, e.g., Board's hearing transcript dated April 2016.  He also has reported to VA treatment providers and the June 2010 VA examiner that during his military service, in December 1991, he witnessed a drive by shooting off base and his friend's death as a result of the drive by shooting. 

STRs confirm that the Veteran sustained a gunshot wound to his right index finger in December 1991 after an unknown person fired a bullet that ricocheted off a vehicle and struck the Veteran's hand.  See, e.g., STR dated September 1992.   However, the reported in-service stressor regarding the Veteran's friend's death has not been corroborated. 

The medical evidence is conflicting as to whether the Veteran has a diagnosis of PTSD.  Multiple private and VA treatment providers diagnosed the Veteran with PTSD.  See Private treatment records dated March 2009 and June 2016; VA treatment record dated October 2008; VA treatment provider's statement dated May 2013.  Notably, nearly all the private and VA treatment providers that diagnosed PTSD attributed it to his in-service gunshot wound to his right finger, and or the drive by shooting resulting in his friend's death, and childhood trauma.  However, no detailed rationales were provided for these opinions.  

In June 2010 and April 2014, the Veteran was afforded VA examinations.  The VA examiners found that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV or DSM-5 criteria.  Notably, the April 2014 VA examiner commented on the PTSD diagnoses of record and explained that these prior diagnoses were based on the Veteran's subjective reports and were not based on objective testing.  

Since the April 2014 VA opinion was obtained, the Veteran submitted additional private opinions that diagnosed PTSD and related it to the in-service gunshot wound to the right finger.  See private statements dated April 2016 and June 2016.  Additionally, the Veteran also submitted lay statements from his friends discussing his psychiatric symptoms.

With respect to the other PTSD diagnoses of record, the evidence of record includes psychiatric disabilities other than PTSD, such as a stimulant use disorder, alcohol use, polysubstance abuse, and an unspecified anxiety disorder.  See VA examination reports dated June 2010 and April 2014.  June 2010 and April 2014 VA examiners provided negative nexus opinions between the diagnosed psychiatric disabilities, other than PTSD, and his military service.  The June 2010 VA examiner's opinion did not provide a detailed rational other than stating that the Veteran's stressors were not related; the April 2014 VA examiner found that the Veteran's disabilities were related to pre and post-service stressors.

Due to the conflicting evidence as to the Veteran's acquired psychiatric disabilities and varying opinions as to their etiologies, the Board finds a VA medical opinion should be obtained.  

B.  Hypertension

With regard the hypertension claim, the Veteran asserts that it is related to his military service.  In particular, he asserts that following his in-service gunshot wound to his right index finger he has had hypertension.  Alternatively, he claims that his hypertension is caused or aggravated by his acquired psychiatric disability.

The available STRs do not show hypertension as defined by VA.  

VA treatment records as early as May 2004 show a diagnosis of hypertension; however, no blood pressures readings are shown.  To this end, the evidence is unclear whether the Veteran has a hypertension diagnosis as defined by VA.  Notably, in a June 2016 VA treatment record, one blood pressure reading shows 161/ 110.  During the April 2016 Board hearing, the Veteran suggested that one of his VA treatment providers stated that his hypertension is related to his acquired psychiatric disability.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of any current hypertension; thus, upon remand such should be accomplished.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

C.  Left Knee

The Veteran contends that he injured his left knee during a VA inpatient treatment program in 2008 while playing basketball.

Indeed, VA treatment records reveal that the Veteran injured his left knee in October 2008 at a VA inpatient rehabilitation program while playing basketball.  See, e.g., VA treatment records dated October 2008 and June 2009.  

The Veteran has a current left knee disability namely, chondromalacia of the left knee with patellofemoral syndrome with joint effusion left knee and meniscus derangement.  See VA examination report dated June 2010. 

In September 2012, the Veteran was afforded a VA examination to determine whether his left knee disability was a result of VA treatment.  The September 2012 VA examiner noted the October 2008 VA treatment records that illustrated that the Veteran injured his left knee at a VA treatment center.  Then, the examiner opined that the left knee disability was not caused or a result of VA treatment.  The examiner reasoned that the Veteran's October 2008 left knee injury did not result in a fracture, no other rationale was provided.  The Board finds that September 2012 examiner's opinion was not accompanied by a detailed rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  As such, the Board finds a VA medical opinion should be obtained. 

D.  Right Knee

The Veteran asserts that he injured his right knee while playing basketball during his two week training period for the National Guard.

As indicated above, the Veteran's precise dates of his service are unclear.  

The Veteran was afforded a VA examination in September 2012 to assess his right knee disability.  The September 2012 examiner diagnosed right knee chondromalacia patella and osteoarthritis and provided a negative nexus opinion as to the right knee disability and his service.  Notably, the examiner's rationale was largely based on the absent of documentation of a right knee injury or disability during service.  Crucially, the VA examiner failed to consider the Veteran's statements of right knee pain since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Upon remand, a VA medical opinion should be obtained to determine the etiology of the Veteran's right knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any records relied upon to make the decision.

Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Contact the National Personnel Records Center, Mississippi Adjutant General's office, or any other appropriate service department offices, to verify all of the dates of the Veteran's periods of service, to include active and inactive duty for training in the Mississippi Army National Guard.  Also request that a search be conducted for all personnel and medical records pertaining to the Veteran during his service in the Mississippi Army National Guard.  If more details are required to conduct such a search, ask the Veteran to provide the necessary information.  The results of this request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran should be informed of any negative results.

3.  Obtain records of treatment that the Veteran may have received at any VA health care facility since July 2016.  All such available documents should be associated with the claims file.

4.  Refer the claims file to a VA psychologist or psychiatrist to determine the nature and etiology of the Veteran's acquired psychiatric disability, to include PTSD and polysubstance abuse.  

The examiner is asked to review the records for the entire appellate period and provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran meets, or met at any time during the course of the appeal, the DSM-IV criteria for a diagnosis of PTSD.

If the Veteran met the criteria for a diagnosis of PTSD at any point during the appeal period, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD was made.

If the examiner opines that the Veteran currently does not, and did not meet at any time during the course of this appeal, the DSM-IV criteria for a diagnosis of PTSD, a rationale to support this opinion must be provided, to include explaining why the PTSD diagnoses in VA treatment records are not valid.

As to any acquired psychiatric disability other than PTSD diagnosed, to include polysubstance abuse, unspecified anxiety disorder, alcohol use disorder, and stimulant use disorder, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to active military service or events therein.  

The examiner's opinion must be based on the Veteran's specific case and consider the arguments presented by the Veteran.

5.  If, and only if, the VA psychologist determines that the Veteran has met the DSM-IV criteria for PTSD at any time during the appellate period based on a specific in-service stressor alleged by the Veteran, conduct any necessary development to corroborate any of Veteran's in-service stressor that has not yet been verified (unless the stressor is of such a nature that corroboration is not required).  All efforts must be documented in the claims file.

6.  Refer the claims file to an appropriate physician to determine the nature and etiology of the Veteran's hypertension.  The claims folder, to include any relevant electronic records, must be available for review.

The examiner is requested to determine whether the Veteran has a diagnosis of hypertension as defined by VA.

If so, the examiner is to opine as to whether it is as likely as not (50 percent or greater probability) that hypertension had its clinical onset in service, within the first post service year or is otherwise related to active service.

If, any acquired psychiatric disabilities are awarded, then the examiner is also to opine as to whether it is it at least as likely as not (50 percent probability or greater) that hypertension was caused or aggravated by the Veteran's service-connected acquired psychiatric disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

7.  Refer the claims file to an appropriate physician to determine the etiology of the Veteran's knee disabilities.  Based on review of the record, the examiner is requested to provide opinions as to the following:

Is it at least as likely as not the Veteran has a left knee disability as a result of VA treatment?  See VA treatment records dated October 2008.  

If there is a left knee disability as the result of VA treatment, is it at least as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran's left knee disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care?

If there is left knee disability as the result of VA treatment, did VA fail to exercise the degree of care that would be expected or a reasonable health care provider; or is any additional disability the result of an event not reasonably foreseeable; or did VA furnished the hospital care or medical treatment without the Veteran's informed consent?

The examiner should also identify any current right knee disability.  For each right knee disability identified, the examiner should opine as to whether it is as likely as not (50 percent or greater probability) that the right knee disability had its clinical onset during a period of (ACDUTRA) or inactive duty for training (INACDUTRA).  In particular, the examiner must opine as to whether it is at least as likely as not that any current right knee disability is related to the 2007 injury the Veteran alleges occurred while playing basketball.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

8.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



